Conviction for possessing intoxicating liquor for purpose of sale; punishment, two years in the penitentiary.
There appears in this record but one bill of exceptions which is made up of ten pages of questions and answers without any certificate of the trial judge that such form is in anywise necessary in order that any matter may be understood by this court. Such bill is uniformly held to be in violation of the rules laid down by the statute and decisions of this court. We are not favored with a brief on behalf of appellant. Examination of the facts discloses that same are amply sufficient to support the verdict and judgment.
No error appearing in the record, the judgment will be affirmed.
Affirmed.
HAWKINS, J., absent.
                    ON MOTION FOR REHEARING.